USCA1 Opinion

	




       [NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1033                        SHANNON E. HICKS,                      Plaintiff, Appellant,                                v.   MASSACHUSETTS DEPT. OF CORRECTION, M. MALONEY, COMMISSIONER,                   BRIDGEWATER STATE HOSPITAL,                      Defendants, Appellees,                       ____________________     MARICOPA COUNTY SHERIFF'S OFFICE, NATE JACKSON, MARICOPA               COUNTY CORRECTIONAL HEALTH SERVICES,                       Interested Parties.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Patti B. Saris, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                     Shannon E. Hicks on brief pro se.     Nancy A. White, Special Assistant Attorney General, andBeatriz E. Van Meek, Counsel, Department of Corrections, on Motionfor Summary Disposition.September 14, 1999              Per Curiam. Shannon Hicks appeals pro se from the  dismissal of his 42 U.S.C. § 1983 action seeking damages  against the Massachusetts Department of Corrections,  Commissioner Michael Maloney, and Bridgewater State Hospital  based on alleged violations of the Interstate Agreement on  Detainers ("IAD").  Upon careful review of the record and  filings in this court, we affirm essentially for the reasons  stated by the district court in its December 4, 1998 memorandum  and order.              We add that Hicks has made no argument that the  district court erred in denying his motion to supplement the  complaint, and any claims that he may have against the Maricopa  County Sheriff's Office, Nate Jackson, or the Maricopa County  Correctional Health Services are not before us.  In addition,  his § 1983 law suit below was limited to alleged violations of  the IAD, and any claims that he may have for violation of the  Uniform Criminal Extradition Act, the Fifth and Fourteenth  Amendments of the United States Constitution, or the  Massachusetts Rules of Criminal Procedure are not before us.              Affirmed.